Citation Nr: 1755338	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  05-170229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral residuals of heel stress fractures with fasciitis prior to July 10, 2015.

2.  Entitlement to an increased rating in excess of 30 percent for bilateral residuals of heel stress fractures with fasciitis from July 10, 2015.

3.  Entitlement to a compensable rating for residuals of a left leg sprain.

4.  Entitlement to an effective date earlier than July 17, 2003 for the granting of a 10 percent disability evaluation for the residuals of bilateral residuals of heel stress fractures.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois  

This case was previously before the Board in April 2016 and was remanded for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to July 10, 2015, the Veteran's bilateral residuals of heel stress fractures with fasciitis were manifested by moderately severe symptoms.

2.  From July 10, 2015, the Veteran's bilateral residuals of heel stress fractures with fasciitis was manifested by bilateral severe flatfoot.  

3.  The Veteran's left leg sprain is not manifested by any current compensable symptoms.

4.  The record does not reflect the Veteran filed a claim for service connection for the residuals of bilateral residuals of heel stress fractures prior to July 17, 2003.


CONCLUSIONS OF LAW

1.  Prior to July 10, 2015, the criteria for a disability rating of 30 percent, but no greater, for bilateral residuals of heel stress fractures with fasciitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code (DC) 5284 (2016).

2.  From July 10, 2015, the criteria for a disability rating in excess of 30 percent for bilateral residuals of a stress fracture of the heels with fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, DC 5299-5276 (2016).

3.  The criteria for a compensable disability rating for a left leg sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code (DC) 5299-5271 (2016).

4.  The criteria for an effective date prior to July 17, 2003 for the award of service-connected prostate cancer have not been met. 38 U.S.C.A. §§ 5107 (b) (West 2014); 38 C.F.R. §§ 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




II.  General Legal Criteria

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

III.  Increased Rating

A.  Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

B.  Bilateral Residuals of Heel Stress Fractures with Fasciitis Prior to July 10, 2015.

Facts

The Veteran was seen for his bilateral heel pain in October 2003.  The examiner found no pain to pressure.  The examiner prescribed inserts for the Veteran to be worn in his shoes when standing and advised the Veteran to ice his heels when at home and resting.  The examiner noted that there was no evidence of recent fracture or dislocation and the x-rays were negative and did not show any bone or joint abnormalities.

The Veteran was afforded an examination in October 2003.  The Veteran reported he was able to maintain gainful employment.  The Veteran reported he had pain in his bilateral heels along the ball of his feet bilaterally which was usually more severe in the morning and improved throughout the day.  The Veteran reported that walking long distances could cause his pain to flare up in both heels.  The examiner noted the Veteran had full range of motion in both of his ankles with no pain to palpation along the lateral and medial aspect of his calcaneus.  The examiner reported the Veteran had significant tenderness to palpation on the plantar fascia of his right foot but that there was no evidence of erythema or swelling in the right foot or ankle.  There was no tenderness to palpation except along the plantar fascia of the left foot.  The x-rays of the Veteran's bilateral feet reveal that he had no acute fracture or dislocations and his bilateral feet x-rays were normal.  The examiner diagnosed the Veteran with bilateral plantar fasciitis.

The Veteran was seen by his medical provider in December 2003 and rated his bilateral heel pain at a 7 out of 10.  The examiner noted the Veteran had no pain along the distal plantar fascia, with side to side compression, or along the Achilles tendon.  The examiner noted the Veteran's diagnosis of bilateral plantar fasciitis around the heel.

The Veteran was seen throughout 2004 for his bilateral foot and heel pain.  The Veteran attended physical therapy.  

The Veteran was afforded an examination for his feet in June 2015.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of bilateral plantar fasciitis.  The examiner noted the Veteran had no ongoing treatment or care for his feet since he got out of the service except for physical therapy in 2004 to address his foot pain.  The Veteran stated he had burning sensations on the bottom of his feet and ankles.  The Veteran reported pain during the evaluation and reported flare ups, saying that the pain limited his walking and that he could only stand for one to two minutes.  The examiner noted this functional impairment and stated the Veteran had pain on use of his feet which was accentuated on use.  The examiner also noted the Veteran had pain on manipulation of both feet which was accentuated on manipulation.  The examiner observed there was no swelling or callouses, but that the Veteran did use arch supports in his feet and had extreme tenderness of the plantar surfaces on both feet.  However, the Veteran did not have any marked deformity, marked pronation, or inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on either of his feet.  The Veteran did not have Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, claw foot, malunion of the tarsal or metatarsal bones or any other foot conditions.  The examiner reported the Veteran had functional loss in both feet due to pain on weight-bearing and disturbance on locomotion.  The examiner noted the Veteran used a cane, but that there was no functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted the Veteran's foot condition would not impact his ability to perform any type of occupational task.

Analysis

The Veteran is currently rated as 10 percent disabled under DC 5284 for his bilateral residuals of heel fractures prior to July 10, 2015.  In order to qualify for the next higher, 20 percent rating, the evidence would have to show that the Veteran had moderately severe foot injuries.

The Veteran's symptoms are moderately severe.  The Veteran has stated that his foot pain prevents him from walking and that he could stand for only one to two minutes without pain.  In both his October 2003 and June 2015 examinations, the Veteran had tenderness to palpation on both feet.  The June 2015 examiner noted the Veteran had trouble weight-bearing and with walking.  The Veteran used a cane to help him walk due to the pain in his feet.  Because the Veteran's foot symptoms are moderately severe, a 30 percent rating prior to July 10, 2015 is warranted. 

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran's medical records do not indicate that he has bilateral pronounced flatfoot, or  malunion of or nonunion of the tarsal or metatarsal bones, moderately severe foot injuries, or bilateral claw foot.  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

C.  Bilateral residuals of heel stress fractures with fasciitis from July 10, 2015.

The Veteran is currently service-connected for bilateral heel pain with fasciitis evaluated as 30 percent disabling under Diagnostic Code (DC) 5299-5276.  In this case, the rating schedule does not provide a specific diagnostic code bilateral residuals of heel stress fractures with fasciitis, so the Veteran's condition has been rated analogously under DC 5276.  A 50 percent rating is warranted for bilateral flatfoot that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The Veteran was afforded another examination for his feet in January 2017.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of bilateral plantar fasciitis.  The Veteran reported he was having bilateral heel pain, but that flare ups did not impact the function of his foot.  The examiner noted the Veteran did not have Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, clawfoot, malunion of tarsal or metatarsal bones, foot injuries, or other foot conditions.  The examiner noted the Veteran had bilateral heel pain on physical examination and that the Veteran uses a cane regularly.  The examiner opined, however, that the Veteran's feet conditions did not prevent him from performing any type of occupational task.

While the Veteran had pain on examination in both of his heels, there was no indication that the Veteran suffered from pronounced flatfeet with marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Therefore, a higher 50 percent rating is not warranted.

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The only diagnostic codes that would provide a higher rating are 5276 and 5278.  DC 5276 provides a 50 percent disability rating for pronounced bilateral flatfoot.  DC 5278 provides a 50 percent disability rating for bilateral claw foot.  The Veteran's medical records do not indicate that he has bilateral flatfoot or bilateral claw foot.  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

D.  Entitlement to a compensable rating for residuals of a left leg sprain.

Facts

The Veteran was seen for his left leg in October 2003.  The Veteran's x-rays were negative and failed to show any bone abnormalities.

The Veteran was afforded an exam for his left lower extremity in October 2003.  The examiner noted the Veteran had normal range of motion without pain in his left knee and no tenderness with no evidence of erythema or swelling.  The Veteran's left ankle also had full range of motion.  The x-rays show no evidence of an old fracture in his left tibia and fibia and no evidence of a deformity of his calcaneus.  The examiner opined the Veteran had a normal left leg extremity.  

The Veteran was afforded an examination in June 2015.  The examiner reviewed the Veteran's file and noted the Veteran's left leg strain.  The examiner noted that while the Veteran was injured in service, a 1981 examination showed his leg was asymptomatic.  The Veteran stated he had flare ups of his ankles with standing and moving.  The examiner noted the Veteran's right ankle range of motion was abnormal, with dorsiflexion to 10 degrees and plantar flexion from 10 to 0 degrees.  The Veteran's condition contributed to functional loss because the Veteran walked with a limp and had pain with weight bearing and objective evidence of tenderness on palpation of the joint.  The examiner noted the Veteran's left ankle abnormal range of motion with dorsiflexion from 0 to 20 degrees and plantar flexion from 20 to 0 degrees.  The examiner noted this range of motion did not contribute to functional loss and that there was no evidence of pain with weight bearing, but there was tenderness on palpation of the joint.  There was no additional loss of function of either ankle after repetitive use testing.  The examiner noted the Veteran's right ankle strength was a 4 out of 5, while his left ankle strength was 5 out of 5.  The examiner noted the Veteran did not have muscle atrophy, ankylosis, joint instability, or shin splits.  The examiner stated that the Veteran did not have functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.

The Veteran was afforded an examination for his feet and left leg in June 2015.  The examiner reviewed the Veteran's file and noted the Veteran's diagnoses of a left lower muscle strain and erysipelas of the left lower leg.  The examiner noted the Veteran did not have any current pain and did not report flare-ups of this condition.  The examiner reported the Veteran had right knee abnormal flexion and extension to 110 degrees, but that this range of motion did not contribute to functional loss.  The examiner reported the Veteran's left knee flexion and extension were limited to 120 degrees but that this range of motion did not contribute to functional loss.  There was no localized tenderness or crepitus of the left knee.  There was no ankylosis and no subluxation, lateral instability, or recurrent effusion of the Veteran's left knee.  All joint stability testing for the left knee was negative for instability.  The Veteran did not have shin splints or any meniscus conditions.  The examiner did note the Veteran used a cane to help balance due to foot pain.  The examiner stated the Veteran's conditions did not prevent him from performing any type of occupational task, such as standing, walking, lifting, or sitting.

The Veteran was afforded another examination for his knee and left lower leg pain in January 2017.  The examiner reviewed the Veteran's file and noted the Veteran's left leg condition.  The Veteran stated he had occasional flare ups of his left lower leg with occasional pain.  The examiner noted the Veteran's knees both had normal range of motion.  The examiner reported the Veteran did not have pain on weight bearing, tenderness to palpation, or crepitus.  The examiner noted the Veteran's left knee was a 5 out of 5 for muscle strength testing.  The Veteran did not have any muscle atrophy, no ankylosis, no subluxation, no lateral instability, and no recurrent effusion.  The Veteran did not have a meniscus condition or any other conditions.  The examiner reported the Veteran did not use an assistive device and that the Veteran did not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner opined that the Veteran's condition did not impact his ability to perform any type of occupational task.

Analysis

The Veteran has a noncompensable disability rating for his left leg sprain under DC 5299-5271.  In this case, the rating schedule does not provide a specific diagnostic code for a leg sprain, so the Veteran's leg sprain has been rated analogously under DC 5271 for limited motion of the ankle.

The October 2003 examiner found the Veteran's ankle range of motion to be normal and the examiner opined that the Veteran had a normal left leg extremity.  While the June 2015 examiner noted the Veteran's limited range of motion in his left ankle, the examiner noted the limitation on range of motion did not contribute to functional loss and there was no evidence of pain with weight bearing, but there was tenderness on palpation of the joint.  The June 2015 examiner also noted the Veteran had limited range of motion of his left knee, but that this range of motion loss did not contribute to functional loss.  The examiner noted the Veteran did not have any pain or symptoms associated with his left leg.

In his January 2017 examination, the Veteran stated he sometimes had pain and flare-ups of his lower leg condition.  However, the examiner reported the Veteran did not have pain on weight bearing, tenderness to palpation, or crepitus.  The examiner did not find any present symptoms associated with the Veteran's left lower leg.  Therefore, because multiple examiners have stated that the Veteran's limited range of motion does not contribute to functional loss, a compensable rating under DC 5299-5271is not warranted.

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran's medical records do not indicate that he has knee ankylosis, recurrent subluxation or lateral instability, cartilage problems, no compensable limitations of knee flexion or extension, malunion or nonunion of the tibia and fibula, or genu recurvatum  (DCs 5256 - 5263).  Additionally, the Veteran does not have ankle ankylosis, moderate limited motion, malunion of os calcis or astragalus, or astragalectomy (DCs 5270 - 5274).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

IV.  Earlier Effective Date

A.  Legal Criteria

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110 (a); 38 C.F.R. § 3.400. The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(ii), (r).  The provisions of 38 C.F.R. 
§ 3.400 (b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year after separation from service.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155 (a).

B.  Merits of the Claim

The Veteran submitted a statement in May 2005, requesting an earlier effective date for his service-connected disabilities.  The Veteran stated that he had submitted a claim for his leg and heels back in 1980 and 1986 but never received a response.

The Veteran received a rating decision assigning a noncompensable rating for his service-connected bilateral heel stress fractures and his residuals of a left leg sprain in June 1981.  The Veteran then applied again for these same disabilities in March 1987.  This claim was appealed to the Board and in July 1988, a Board decision denied a compensable rating for these conditions.  

The Veteran then applied for an increased rating for his disabilities on July 17, 2003.  Because the previous Board decision was final, the earliest effective date for the Veteran's increased rating is the date the claim was filed.  The Veteran is currently service-connected at a compensable rating for his bilateral heel stress fractures from July 17, 2003, the date of the Veteran's present claim.  The Veteran's left leg condition continued to be rated as noncompensable.  

No other communications were received from the Veteran between the final Board decision in July 1988 and his present increased rating claim that could be construed as an informal claim.  Therefore, since the Veteran is currently rated for his disabilities to the date of his present claim and since that claim was not received within one year after separation from service, an earlier effective date is not available and the claim will be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

V.  Total Disability Rating Based on Individual Unemployability

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.





ORDER

An increased rating of 30 percent, but no greater, for bilateral residuals of heel stress fractures with fasciitis prior to July 10, 2015 is granted.

An increased rating in excess of 30 percent for bilateral residuals of heel stress fractures with fasciitis from July 10, 2015 is denied.

Entitlement to a compensable rating for residuals of a left leg sprain is denied.

Entitlement to an effective date earlier than July 17, 2003 for the residuals of bilateral residuals of heel stress fractures and a left leg sprain is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


